Title: From George Washington to the Massachusetts General Court, 11 February 1777
From: Washington, George
To: Massachusetts General Court



Gentn
Head Qrs Morristown Feby 11th 1777.

Certain that the British Court would leave nothing unessayed in the course of this Campaign, to establish her unwarrantable claims over the United States and to deprive them of their rights, the Congress were induced upon reconsidering their first vote of Levies, to compose the Army, to determine that 16 Battallions more should be raised in addition to those they had resolved on before; And as the exigency of our Affairs would not suffer the least delay in the work, they were pleased to honor me with the appointment of the Officers to those

Battalions; supposing that it would be sooner compleated than if made according to the mode observed for appointing those of the 88 voted in Septr In their proceedings for raising these several additional Corps the States to furnish them were not particularized, or determinate Quotas assigned them as had been done in the instance of the Eighty eight. Besides these, they have determined that 4 Regiments of Artillery 3,000 Light Dragoons, & Hazen’s Regiment to be composed of 4 Battallions should be levied. Under these circumstances, I thought equality, as far as the peculiar situation of our Affairs would admit of, the best Line to be pursued for making them up especially as Congress had observed it in their first Vote; and in pursuance of its purpose I have apportioned them in the best manner I could; commissioning Officers to raise One Regiment of Artilly and three of Infantry in your State, as not being an over Quota.
This mode of proceeding I trust will meet with General approbation and as the Several additional Regiments are for the service of the States at large, those allotted to be raised in each have an equal claim to their attention with the rest of the Battalions to furnish exacted from ’em. impressed with this Idea and that our Affairs call for every exertion at this time to give them a prospect of Success, I beg leave to sollicit the good Offices of your Honble [Body] to promote and expedite as much as possible the raising of these Four B⟨attalions mutilated⟩ assistance & count ⟨mutilated⟩ and industry of ⟨mutilated⟩ they will in the ca⟨mutilated⟩ will be ab⟨mutilated⟩ I must request your ⟨mutilated⟩ that of the Artillery ⟨mutilated⟩ of this Corps is such th⟨mutilated⟩ dispensed with. From en⟨mutilated⟩ know, that the Enemy nev⟨mutilated⟩ a heavy Train, and if we ⟨mutilated⟩ properly formed for the Artil⟨lery mutilated⟩ opposition or resistance that we ⟨mutilated⟩ to make will be effectual or atten⟨ded mutilated⟩ success. I have been induced to mentio⟨n these⟩ Corps as an Object of your first care, and let me add that the only Men who have served and had an Opportunity of acquiring skill in this important branch of War, during the present contest, are now with you.
From Your favors in every instance of requisition and readiness to promote the public good, I am satisfied I have no need to apologize for the freedom I have taken, and assured of your attention to the matters submitted to your consideration. I have the Honor &c.
